Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
The prior arts submitted on May 11, 2020 and October 28, 2020 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP2003191757) in view of Ozoylu et al. (2008/0011537).
 With respect to claim 1, Yano discloses an autonomous vehicle which includes a steering device configured to automatically control a steering angle of a tire according to a traveling condition (see at least figure 1 and paragraph 0010), the steering device being provided in an accommodating room that is separated from a passenger compartment by a partition member (see figure 3, items 21, 22, A, B), and the steering device including a steered shaft configured to make a linear motion to change the steering angle of the tire, an actuator 80B configured to cause the steered shaft to make 
Yano does not explicitly disclose a joint device provided in the accommodating room, the joint device being configured to mechanically connect the input shaft and a member including a rod-shaped body that is inserted from the passenger compartment into the accommodating room through an opening and closing portion provided in the partition member.  However, such limitation is taught in at least figure 1, items 18, 20, 22; paragraph 0056 of the Ozoylu et al.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Yano into the system of Ozoylu et al. in order to provide the universal joint 20 for mechanically connect any rod to steer the wheels.
With respect to claim 2, Ozoylu et al. discloses that an operation device that is only electrically connected to the steering device is provided in the passenger compartment; and the operation device is configured to control the steering angle of the tire based on an amount of operation of the operation device, which is converted to an electrical signal that is output to the actuator (see at least figures 16, 17 and paragraph 0069).
With respect to claim 3, Yano discloses that the autonomous vehicle has the accommodating room in a front end of a vehicle body; a seat for an occupant to sit facing rearward is provided on a passenger compartment side of the partition member; and the opening and closing portion is located at a position below the seat or a position behind a back side of the seat (see at least figure 1 and 3).
With respect to claim 4, Yano discloses that a space for insertion of the rod-shaped body is secured between the joint device and the opening and closing portion in the accommodating room (see at least figure 3).
With respect to claims 5-9, the limitations of these claims in at least figures 1, 3, 4, 9 of the Yano reference and figures 1, 16, 17 and the related text of Ozoylu et al. reference. 
With respect to claim 10, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Bohner et al. (6,612,393), Heo et al. (8,950,543), Matsumoto et al. (2002/0007239), Iwazaki et al. (2005/0278096), Lee et al. (2010/0152952), Lubischer et al. (2016/0375931) and Schulz et al. (2018/0072341).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









									

								
December 30, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661